Citation Nr: 0514630	
Decision Date: 05/27/05    Archive Date: 06/08/05

DOCKET NO.  03-17 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her son




ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel


INTRODUCTION

The appellant is the widow of a veteran who served on active 
duty from January 1943 to November 1945.  This matter is 
before the Board of Veterans' Appeals (Board) on appeal from 
a February 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Reno, Nevada, which 
granted Dependency and Indemnity Compensation (DIC) under 
38 U.S.C.A. § 1318, but denied service connection for the 
cause of the veteran's death.  In July 2004, the appellant 
testified at a videoconference hearing before the 
undersigned.  In July 2004, the Board remanded the matter for 
additional development.


FINDINGS OF FACT

1.  The veteran died in August 2001 at the age of 78; renal 
carcinoma was certified as the immediate cause of his death 
on his initial death certificate (and no contributing causes 
were listed); an amended death certificate, issued August [redacted], 
2001, identified the cause of his death as renal carcinoma, 
and listed post-traumatic stress disorder (PTSD) under 
"OTHER SIGNIFICANT CONDITIONS - Conditions contributing to 
death but not resulting in the underlying cause given".    

2.  Renal carcinoma was not manifested during service or 
within one year after the veteran's discharge from service, 
and is not shown to have been related to service.

3.  The veteran's service connected psychosis, pes planus, 
and a right index finger scar; are not shown to have caused 
or contributed to cause his death.  
CONCLUSION OF LAW

Service connection is not warranted for the cause of the 
veteran's death.  38 U.S.C.A. §§  1110, 1112, 1113, 1310, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126  (West 
2002)).  Regulations implementing the VCAA are at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies in the 
instant case.  The Board finds that the mandates of the VCAA 
are met.  

The appellant was advised of VA's duties to notify and assist 
in the development of the claim.  Letters from the RO in 
November 2001 (before the initial RO determination), August 
2003, and July 2004 informed the appellant of her and VA's 
responsibilities in claims development, and specifically 
advised her of the type of evidence that was needed to 
establish this claim.  These letters, the February 2002 
rating decision, the June 2003 statement of the case (SOC), 
subsequent letters from the RO, the July 2004 Board hearing 
and remand, and supplemental statements of the case (SSOCs) 
dated in May 2004 and March 2005, all notified the appellant 
of applicable laws and regulations, of what the evidence 
showed, and why her claim was denied.  Preliminary notice was 
sent prior to the initial rating decision in this matter, and 
the claim was readjudicated after substantially full notice 
was given.  See March 2005 SSOC.  The appellant has had ample 
opportunity to respond, and is not prejudiced by any notice 
timing defect.  

Regarding notice content, the appellant was advised verbatim 
in the July 2004 letter to submit any evidence in her 
possession that pertains to her claim.  Via this letter and 
prior VA correspondence she was asked to identify or submit 
any additional medical evidence which may support the claim, 
advised of the type of evidence she needed to submit to 
establish her claim, and asked to assist in obtaining any 
outstanding medical records or any other evidence or 
information supporting this claim.  She is not prejudiced by 
the Board's proceeding without any further notice; she has 
been notified of everything necessary. 

Regarding the duty to assist, the RO obtained the veteran's 
service medical records, reports of his post-service 
treatment, and his terminal treatment records.  VA sought 
additional records from another identified source, Hoag 
Memorial Hospital, but was advised in February 2004 that such 
records could not be located.  In the July 2004 the appellant 
indicated that she could obtain a medical opinion indicating 
that the veteran's service-connected psychiatric disability 
contributed to cause his death.  In the July 2004 remand, the 
Board stipulated that she be given the opportunity to submit 
such medical opinion, and this has been done.  The appellant 
has not identified any pertinent evidence outstanding.  VA's 
notice and assistance obligations are met.  The appellant is 
not prejudiced by the Board's proceeding with appellate 
review.

II.  Factual Background

Service medical records reveal that the veteran was treated 
for psychiatric problems following combat, for pes planus, 
and for an abscess on the right index finger.  There were no 
complaints or findings indicative of any kidney problems, 
including cancer. 

With a December 1945 application for VA benefits, the veteran 
included a statement indicating that he was treated in 
January 1943 at the Great Lakes facility for 10 days for 
problems with his kidneys and fever.  A December 1945 rating 
sheet listed kidney condition among the disorders "not found 
on last examination".
Shortly after the veteran's separation from service, he was 
awarded service connection for psychoneurosis, pes planus, 
and a scar on the right index finger.  The psychiatric 
disorder (variously characterized over the years) has been 
rated 100 percent since December 1947.

In September 1947, the veteran was admitted to a VA hospital 
for fever of unknown origin, associated with pain in the 
abdomen and back and urinary frequency and burning.  

In June 1952, the veteran was seen with complaints of left 
lower quadrant pain with brief severe exaggerations radiating 
across the abdomen to the right lower quadrant.  X-rays 
revealed an enlarged right kidney.  A June 1952 intravenous 
pyelogram revealed slight dilatation of both renal pelves.  
There was some delayed excretion of the left kidney.  No 
definite calculi were seen.

Malignant carcinoma of the kidneys was diagnosed in 1989.

Private medical records show that the veteran was being 
treated at the Nathan Adelson Hospice when he died on August 
[redacted], 2001.  Nursing notes described him as very anxious, 
restless, agitated, and aggressive.  He was medicated for 
restlessness.

The veteran's death certificate shows that he died at the 
Adelson Hospice on August [redacted], 2001, at the age of 78.  Renal 
carcinoma was certified as the immediate cause of his death 
on his initial death certificate; no contributing causes were 
listed.  The veteran's treating physician signed his death 
certificate on June [redacted], 2001.  An invalid amended death 
certificate, issued August [redacted], 2001, listed the cause of 
death as renal carcinoma, but added post-traumatic stress 
disorder (PTSD) under "OTHER SIGNIFICANT CONDITIONS - 
Conditions contributing to death but not resulting in the 
underlying cause given".  There was no explanation for the 
addition; nor were there any additional signatures to the 
amended document.  

At a May 2003 RO hearing, the appellant asserted that the 
veteran's death was at least in part due to his lifelong 
PTSD, rated 100 percent disabling.  She contended that 
nervousness from PTSD contributed to the deterioration of his 
health and eventually to his death.  

The appellant submitted a number of articles from medical 
journals concerning the impact psychiatric problems and 
stress have on health and the onset of cancer.

At a July 2004 hearing before the undersigned, the appellant 
indicated that she might be able to obtain a medical 
statement in support of her contention that the veteran's 
psychiatric disability contributed to cause his death.  

In July 2004, the appellant submitted additional argument and 
medical evidence (with a waiver or RO review) showing 
treatment the veteran received for numerous kidney and 
cardiovascular conditions since 1988.  These documents note 
the history of the veteran's psychiatric problems and 
psychiatric disability.  

III.  Analysis

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Where a veteran served 90 days or more of continuous, active 
military service during a period of war and renal calculi, 
renal disease, or malignant tumors become manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  The United States 
Court of Appeals for the Federal Circuit has held that when a 
claimed disorder is not included as a presumptive disorder, 
direct service connection may nevertheless be established by 
evidence demonstrating that the disease was in fact 
"incurred" during the service.  See Combee v. Brown, 34 F.3d 
1039, 1042 (Fed.  Cir. 1994).  

To warrant service connection for the cause of a veteran's 
death, the evidence must show that a disability incurred in 
or aggravated by active service was the principal or 
contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312(a).  In order to constitute the principal cause of 
death the service-connected disability must be one of the 
immediate or underlying causes of death, or be etiologically 
related to the cause of death.  See 38 C.F.R. § 3.312(b).

During service the veteran was treated for pes planus, an 
abscess on the right index finger and psychiatric problems 
related to combat.  Shortly after separation from service, 
service connection was established for psychoneurosis, pes 
planus and a scar on the right index finger.  These were the 
only disabilities for which service connection was 
established during the veteran's lifetime.  There is no 
competent (medical) evidence of record relating the veteran's 
death to service-connected psychoneurosis (or PTSD), pes 
planus, or right index finger scar.  

While the veteran indicated in December 1945 that he was 
treated for kidney problems in January 1943, there is no 
medical evidence of such treatment.  A December 1945 rating 
specifically noted that a kidney disorder was not found on 
last examination.  While the veteran had complaints of low 
back pain and urinary frequency in September 1947, and an 
enlarged right kidney on June 1952 pyelogram, renal carcinoma 
was not diagnosed until 1989.  Moreover, the June 1952 
pyelogram specifically found no definite calculi.  In the 
absence of a showing that the primary cause of the veteran's 
death was manifested in service or in the first postservice 
year, and with no competent evidence (medical opinion) that 
relates the veteran's death-causing kidney cancer to service, 
service connection for the cause of the veteran's death on 
the basis that the cause of death was incurred or aggravated 
in service (or on a presumptive basis that a chronic disease 
presumed service connected caused death) is not warranted.  
Furthermore, although the appellant has submitted articles 
regarding the impact of psychiatric disability on cancers, 
there is no competent evidence that the veteran's psychiatric 
disability caused or aggravated his death-causing renal 
cancer.  Accordingly, service connection for the cause of the 
veteran's death on the basis that such disability was 
secondary to a service connected disability is also not 
warranted.  38 C.F.R. § 3.310.  

There remains for consideration whether the veteran's service 
connected disabilities contributed to cause or accelerated 
his death.  Unquestionably, the veteran's service connected 
disability was quite substantial.  This is reflected by the 
fact that a total rating had been in effect over 40 years 
when he died, and was the basis for a grant of DIC under 
38 U.S.C.A. § 1318.  However, despite the addition (without 
explanation or attribution) of PTSD as a contributory cause 
of death to the amended death certificate, there is no 
competent (medical) evidence that any of the veteran's 
service connected disabilities was a material factor in 
contributing to cause or hasten his death.  A notice on the 
"amended" death certificate indicates it is invalid without 
a raised state seal affixed.  The copy submitted does not 
bear such seal.  Noteably, the service connected disabilities 
were not debilitating in nature, did not affect a vital 
organ, and are not shown to have the treatment regiment, or 
the progress of the death-causing disease.  

Because the appellant is a layperson, her own belief that the 
veteran's service-connected psychiatric disability 
contributed to cause the veteran's death is not competent 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
She was advised this was so, including at the July 2004 
hearing, and was given the opportunity to supplement the 
evidence with a supporting medical opinion.  Such opinion has 
not been received.
Without any medical evidence implicating the veteran's 
psychiatric (or other) service-connected disorders in the 
cause of his death, and with no medical evidence relating his 
death-causing renal carcinoma to service, the preponderance 
of the evidence is against this claim.  Hence, it must be 
denied.  


ORDER

Service connection for the cause of the veteran's death is 
denied.



	                        
____________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


